Title: To Benjamin Franklin from John Ross: Extract, 24 April 1779
From: Ross, John
To: Franklin, Benjamin


Paris 24th April 1779.
That unless your Excellency affords him speedy relief, agreeable to the express order of that Honble Body (Congress) he must plainly tell your Excellency, that his ruin is immediate and unavoidable, as he has bills running upon him, which he has accepted in perfect confidence and reliance, that the said order of Congress, would be faithfully complied with, and that he should be enabled punctually to discharge them when they become due.
(Signed) J Ross.
